                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL EUGENE WYATT,                          Case No. 18-cv-06588-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER FOR RESPONDENT TO
                                                v.                                      SHOW CAUSE
                                   9

                                  10     JOHN SUTTON,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The amended petition was dismissed with leave to amend

                                  15   and petitioner has filed a second amended petition.

                                  16                                         BACKGROUND

                                  17          Petitioner was sentenced to 56 years to life in prison after being found guilty of

                                  18   first-degree murder. People v. Wyatt, No. A144872, 2018 WL 1633816, at *5 (Cal. Ct.

                                  19   App. April 5, 2018). His appeals were denied by the California Court of Appeal and

                                  20   California Supreme Court. Docket No. 1 at 3. A pro se habeas petition to the California

                                  21   Supreme Court was also denied. Docket No. 19 at 7-19.

                                  22          In the California Court of Appeal petitioner contended that: (1) there was

                                  23   insufficient evidence of premeditation and deliberation for first degree murder; (2) the

                                  24   court erroneously admitted evidence of his prior conviction for voluntary manslaughter;

                                  25   (3) the court should have instructed the jury not to use the evidence of the prior homicide

                                  26   unless it made a preliminary finding that the homicide was committed with malice; (4) the

                                  27   court should have instructed the jury on self-defense and imperfect self-defense; (5) the

                                  28   prosecutor committed misconduct by saying that manslaughter was “murder with an
                                   1   excuse;” and (6) cumulative error. Wyatt, 2018 WL 1633816, at *1. The claims

                                   2   presented in the pro se petition to the California Supreme Court are difficult to understand

                                   3   but involve ineffective assistance of counsel. Docket No. 19 at 7-19.

                                   4                                             DISCUSSION

                                   5          STANDARD OF REVIEW
                                   6          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                   7   in custody pursuant to the judgment of a State court only on the ground that he is in

                                   8   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                   9   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  10   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An

                                  11   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                  12   pursuant to a judgment of a state court must “specify all the grounds for relief available to
Northern District of California
 United States District Court




                                  13   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                  14   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                  15   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                  16   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                  17   1970)).

                                  18          LEGAL CLAIMS
                                  19          The first two petitions were dismissed with leave to amend because it was not

                                  20   entirely clear the claims petitioner had presented. Liberally construing the second

                                  21   amended petition, petitioner asserts that: (1) the trial court erred by failing to instruct the

                                  22   jury on self-defense and imperfect self-defense; (2) there was insufficient evidence of

                                  23   premeditation and deliberation for first degree murder; and (3) ineffective assistance of

                                  24   counsel for failing to object to improper jury instructions and failing to present a claim of

                                  25   self-defense. These claims are sufficient to require a response. If these are not the

                                  26   claims petitioner wishes to proceed with, he must inform the court within fourteen-days.

                                  27

                                  28
                                                                                        2
                                   1                                           CONCLUSION

                                   2          1.     All claims are dismissed except the claims discussed above. If these are

                                   3   not the claims petitioner wishes to proceed with, he must inform the court within

                                   4   fourteen-days.

                                   5          2.     The clerk shall serve by regular mail a copy of this order and the petition

                                   6   (Docket No. 19) and all attachments thereto on respondent and respondent’s attorney,

                                   7   the Attorney General of the State of California. The clerk also shall serve a copy of this

                                   8   order on petitioner.

                                   9          3.     Respondent shall file with the court and serve on petitioner, within fifty-six

                                  10   (56) days of the issuance of this order, an answer conforming in all respects to Rule 5 of

                                  11   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus

                                  12   should not be granted. Respondent shall file with the answer and serve on petitioner a
Northern District of California
 United States District Court




                                  13   copy of all portions of the state trial record that have been transcribed previously and that

                                  14   are relevant to a determination of the issues presented by the petition.

                                  15          If petitioner wishes to respond to the answer, he shall do so by filing a traverse

                                  16   with the court and serving it on respondent within twenty-eight (28) days of his receipt of

                                  17   the answer.

                                  18          4.     Respondent may file a motion to dismiss on procedural grounds in lieu of

                                  19   an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  20   Governing Section 2254 Cases. If respondent files such a motion, it is due fifty-six (56)

                                  21   days from the date this order is entered. If a motion is filed, petitioner shall file with the

                                  22   Court and serve on respondent an opposition or statement of non-opposition within

                                  23   twenty-eight (28) days of receipt of the motion, and respondent shall file with the court

                                  24   and serve on petitioner a reply within fourteen (14) days of receipt of any opposition.

                                  25          5.     Petitioner is reminded that all communications with the court must be

                                  26   served on respondent by mailing a true copy of the document to respondent’s counsel.

                                  27   Petitioner must keep the court informed of any change of address and must comply with

                                  28   the court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                                                                       3
                                   1   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See

                                   2   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas

                                   3   cases).

                                   4            IT IS SO ORDERED.

                                   5   Dated: March 4, 2019

                                   6

                                   7
                                                                                                               PHYLLIS J. HAMILTON
                                   8                                                                           United States District Judge
                                   9   \\candoak.cand.circ9.dcn\data\users\PJHALL\_psp\2018\2018_06588_Wyatt_v_Sutton_(PSP)\18-cv-06588-PJH-osc.docx

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                  4
